DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamigachi et al. (US 20100237398 A1, hereinafter Kamigachi).
With regards to claim 1, Kamigachi discloses a semiconductor device, (FIG. 12) comprising: 
a substrate (substrate 1) comprising an array area (area comprising at least word lines WL and word line 1 WL1) and a peripheral area (area comprising at least gate transistor ST2) adjacent to the array area; 
word line structures (at least word lines including word line 1 WL1) positioned in the array area; 
a word line hard mask layer (insulating layer 5 on word lines WL) positioned on the array area; 
a word line protection layer (insulating layer 10 on word lines WL) positioned on the word line hard mask layer; (See FIG. 12) 
a gate electrode layer (gate electrode 6 of gate electrode transistor ST2) positioned on the peripheral area and separated from the word line hard mask layer and the word line protection layer; (See FIG. 12) 
a peripheral protection layer (insulating film 5 on transistor ST2) positioned on the gate electrode layer; and 
a first hard mask layer (silicide 18 over word lines WL and transistors ST2) positioned over the array area and the peripheral area; 
wherein a horizontal distance between the word line protection layer and the gate electrode layer is greater than or equal to three times of a thickness of the first hard mask layer. (Paragraph [0058]: “A width L1 between the second selection gate transistor ST2 and the word line WL1 adjacent to the second selection gate transistor ST2 is set so as to become at least three times a width L2 of a bottom of the word line.”) 

With regards to claim 2, Kamigachi discloses the semiconductor device of claim 1, further comprising an isolation structures (shallow trench isolation STI 4) in the substrate.

With regards to claim 3, Kamigachi discloses the semiconductor device of claim 2, wherein the word line structures comprises: 
word line trenches (trench area containing the word line WL) in the array area; 
word line dielectric layers (at least dielectrics 5 and 10) in the word line trenches; 
word line electrodes (at least electrodes 3 and 6) on the word line dielectric layers and in the word line trenches; 
a word line capping layer (silicon nitride film 7) filling the word line trenches; and 
wherein the word line dielectric layers, the word line electrodes, the word line capping layer together form the word line structures. (See FIG. 12, showing word lines WL) 

With regards to claim 4, Kamigachi discloses the semiconductor device of claim 3, wherein the word line electrodes comprise bottom conductive layers (charge accumulation layer 3) and top conductive layers, (gate electrode 6) the bottom conductive layers are formed on the word line dielectric layers and in the word line trenches, and the top conductive layers are formed on the bottom conductive layers. (See FIG. 12) 

With regards to claim 5, Kamigachi discloses the semiconductor device of claim 4, wherein the bottom conductive layers are formed of polycrystalline silicon, polycrystalline germanium, or polycrystalline silicon germanium. (Paragraph [0053]: “The charge accumulation layer 3 (first polysilicon film) including a polysilicon film…”) 

With regards to claim 7, Kamigachi discloses the semiconductor device of claim 6, wherein the word line dielectric layers are formed of silicon oxide, silicon nitride, silicon oxynitride, hafnium oxide, or zirconium oxide. (Paragraph [0059]: “the protective insulating film (silicon oxide film) 10…”) 

With regards to claim 10, Kamigachi discloses the semiconductor device of claim 3, wherein the word line capping layer is formed of silicon oxide, silicon oxynitride, silicon nitride oxide, or a high-k material. (silicon nitride film 7, see FIG. 12 and Paragraph [0057], where silicon nitride is a high-k dielectric)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamigachi et al. (US 20100237398 A1, hereinafter Kamigachi) in view of Lee et al. (20150021684 A1, hereinafter Lee)
With regard to claim 6, Kamigachi discloses the semiconductor device of claim 5.
However, Kamigachi does not explicitly teach wherein the top conductive layers are formed of tungsten, aluminum, titanium, copper, titanium nitride, or a combination thereof
Lee teaches wherein the top conductive layers are formed of tungsten, aluminum, titanium, copper, titanium nitride, or a combination thereof (Paragraph [0059]: “For example, the gate electrode 110 may include at least one of titanium nitride (TiN), tungsten (W), titanium-aluminum alloy (TI--Al alloy), or tungsten nitride (WN).”)
It would have been obvious to one of ordinary skill in the art to modify the gate electrode of Kamigachi to have titanium nitride as taught in Lee, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that titanium nitride is one of a limited number of well-known materials that can be substituted for predictable results, specifically for conductive purposes.

With regard to claim 8, Kamigachi discloses the semiconductor device of claim 1.
However, Kamigachi does not explicitly teach further comprising a bit line contact in the array area and between the word line structures.
Lee further teaches further comprising a bit line contact (bit line contact plug 222) in the array area and between the word line structures. (bit line gate electrodes 210a, See FIG. 8)
It would have been obvious to one of ordinary skill in the art to modify the device of Kamigachi to have the bit line structure of Lee, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the word line/bit line structure of Lee allows for a reduced unit cell area and may increase effective channel length (See Lee Paragraph [0087])

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamigachi et al. (US 20100237398 A1, hereinafter Kamigachi) in view of Lee et al. (20150021684 A1, hereinafter Lee) and further in view of Lin (US 6255161 B1)
With regards to claim 9, Kamigachi in view of Lee teaches the semiconductor device of claim 8.
However, Kamigachi in view of Lee does not explicitly teach wherein the bit line contact is formed of polycrystalline silicon, polycrystalline germanium, polycrystalline silicon germanium, tungsten, cobalt, zirconium, tantalum, titanium, aluminum, ruthenium, copper, metal carbides, metal nitrides, transition metal aluminides, or combinations thereof. 
Lin further teaches wherein the bit line contact is formed of polycrystalline silicon, polycrystalline germanium, polycrystalline silicon germanium, tungsten, cobalt, zirconium, tantalum, titanium, aluminum, ruthenium, copper, metal carbides, metal nitrides, transition metal aluminides, or combinations thereof. (Col. 5, ll. 15-20: “a bit line 212 made of tungsten is formed in the first area 202 for connecting other memory cells…”, thus the bit line and contacts are made of tungsten) 
It would have been obvious to one of ordinary skill in the art to modify the device of Kamigachi in view of Lee to have the tungsten as taught in Lin, as the references are in the same field of endeavor.
One of ordinary skill would appreciate that tungsten is one of a limited number of well-known materials that can be substituted for predictable results, specifically for conductive purposes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812